EXHIBIT 10.7

SCHEDULE

to the Master Agreement

(Multicurrency – Cross Border)

dated as of December 15, 2005

between

CALYON NEW YORK BRANCH

(“Party A”),

a national banking association organized

under the laws of France

and

VON KARMAN FUNDING TRUST

(“Party B”)

a statutory trust organized

under the laws of Delaware



    Part 1. Termination Provisions

In this Agreement:

(a) “Specified Entity” means in relation to Party A for the purpose of:

     
Section 5(a)(v)
  Not Applicable.
 
 

Section 5(a)(vi)
  Not Applicable.
 
 

Section 5(a)(vii)
  Not Applicable.
 
 

Section 5(b)(iv)
  Not Applicable.
 
 

 
    and in relation to Party B for the purpose of:

 
   
Section 5(a)(v)
  Not Applicable.
 
 

Section 5(a)(vi)
  Not Applicable.
 
 

Section 5(a)(vii)
  Not Applicable.
 
 

Section 5(b)(iv)
  Not Applicable.
 
 


(b) “Specified Transaction” will have the meaning specified in Section 14 of
this Agreement.

(c) (i) The provisions of Section 5(a) and Section 5(b) (as modified by (g)
below) will apply to Party A and to Party B as follows:

The designation below of an Event of Default as being “Applicable” to a specific
party means that upon the occurrence of such an Event of Default with respect to
such party, the other party shall have the rights of a Non-defaulting Party
under Section 6 of the Agreement, and conversely, the designation of such an
event as being “Not Applicable” means that such other party shall not have such
right.

          (ii) Section 5(a)   Party A   Party B
(i) “Failure to Pay or Deliver”
  Applicable.   Applicable.
 
       
(ii) “Breach of Agreement”
  Applicable.   Not Applicable.
 
       
(iii) “Credit Support Default”
  Applicable.   Not Applicable.
 
       
(iv) “Misrepresentation”
  Applicable.   Not Applicable.
 
       
(v) “Default under Specified
Transaction”
 
Not Applicable.  
Not Applicable.
 
       
(vi) “Cross Default”
  Not Applicable.   Not Applicable.
 
       
(vii) “Bankruptcy”
  Applicable.   Applicable.
 
       
(viii) “Merger Without
Assumption”
 
Applicable.  
Applicable.

provided that Section (5)(a)(i) of this Agreement is amended, subject to Part
5(i) of this Schedule, to read as follows:

Failure to Pay or Deliver. Failure by the party to make, on the date when due,
any payment under this Agreement or delivery under Section 2(a)(i) or 2(e)
required to be made by it if such failure is not remedied on or before the first
Local Business Day after notice (including notice via email or facsimile) of
such failure is given to the party.

The designation below of a Termination Event as being “Applicable” to a specific
party means that upon the occurrence of such Termination Event with respect to
such party, either party in the case of an Illegality, the Burdened Party in the
case of a Tax Event Upon Merger, or the party which is not the Affected Party in
the case of a Credit Event Upon Merger or an Additional Termination Event if
there is only one Affected Party, as the case may be, shall have the right to
terminate the Transaction in accordance with Section 6 (b) of the Agreement, and
conversely, the designation of such an event as being “Not Applicable” means
that neither party shall have the right to terminate the Transaction in
accordance with Section 6(b) of the Agreement upon the occurrence of such
Termination Event with respect to such party.

          Section 5(b)   Party A   Party B
(i) “Illegality”
  Applicable.   Applicable.
 
       
(ii) “Tax Event”
  Applicable.   Applicable.
 
       
(iii) “Tax Event Upon Merger”
  Applicable.   Not Applicable.
 
       
(iv) “Credit Event Upon Merger”
  Applicable.   Not Applicable.
 
       
(v) “Additional Termination
Event”
 
Applicable.  
Not Applicable.

(d) Payments on Early Termination. Notwithstanding Section 6(e) of the
Agreement, upon the occurrence or effective designation of an Early Termination
Date, no termination payments shall be payable by either party except as set
forth in Part 5(b) of this Schedule.

(e) “Termination Currency” means United States Dollars (“USD”).

(f) The “Automatic Early Termination” provisions of Section 6(a) will not apply
to Party A or Party B.

(g) The following shall be specified as an “Additional Termination Event”
pursuant to Section 5(b)(v):

      Party A Downgrade. The occurrence and continuation

 
    of a Termination Event following the expiration of

 
    the applicable 30 day grace period pursuant to Part

 
    5(p) herein, in which case, the Early Termination

 
    Date for the Transaction shall be the date

 
    designated by Party B, subject to Part 5(b)(v) of

 
    this Schedule. For purposes of the foregoing

 
    Additional Termination Event, Party A shall be the

 
   
Affected Party.
Part 2.
 
Tax Representations.

(a) Payer Tax Representations. For the purpose of Section 3(e) of this
Agreement, Party A and Party B will each make the following representation:

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement. In making this
representation, it may rely on (i) the accuracy of any representations made by
the other party pursuant to Section 3(f) of this Agreement, (ii) the
satisfaction of the agreement of the other party contained in Section 4(a)(i) or
4(a)(iii) of this Agreement and the accuracy and effectiveness of any document
provided by the other party pursuant to Section 4(a)(i) or 4(a)(iii) of this
Agreement and (iii) the satisfaction of the agreement of the other party
contained in Section 4(d) of this Agreement, provided that it shall not be a
breach of this representation where reliance is placed on clause (ii) and the
other party does not deliver a form or document under Section 4(a)(iii) by
reason of material prejudice to its legal or commercial position.

(b) Payee Tax Representations. For the purpose of Section 3(f) of this
Agreement, Party A and Party B will make the following representations specified
below, if any:



    The following representation will apply to Party A:

For the purpose of Section 3(f) of this Agreement, Party A represents that each
payment received or to be received by it in connection with this Agreement will
be effectively connected with its conduct of a trade or business in the United
States of America.

The following representation will apply to Party B:

      It is a statutory trust organized under the laws of Delaware.

 
   
Part 3.
  Agreement to Deliver Documents.

Section 4(a) of this Agreement is amended by deleting the following in the first
sentence thereof:

, in certain cases under subparagraph (iii) below,

Section 4(a)(iii) of this Agreement is amended to read as follows:

any forms, documents or certificates that may be required or reasonably
requested in order to allow such other party to make a payment under this
Agreement or any applicable Credit Support Document without any deduction or
withholding for or on account of any Tax, or with such deduction or withholding
at a reduced rate, with any such forms, documents or certificates to be accurate
and completed in a manner reasonably satisfactory to such other party, and to be
executed and to be delivered with any required certification to such other party
(or to such government or taxing authority as such other party reasonably
directs), promptly upon the earlier of (A) reasonable demand by such other party
and (B) learning that any such forms, documents or certificates are required;

For the purpose of Section 4(a)(i) and Section 4(a)(ii) of this Agreement, Party
A and Party B each agree to deliver the following documents, as applicable:

Documents to be delivered are:

              Party required to   Form, Document or   Date by which to be  
Covered by Section deliver document   Certificate   Delivered   3(d)     An
opinion of             counsel to Party A             acceptable to   Upon
execution of     Party A   counsel of Party B.   this Agreement.   No     An
incumbency             certificate with             respect to the            
signatory of this   Upon execution of     Party A   Agreement.   this Agreement.
  Yes     An opinion of             counsel to Party B             acceptable to
  Upon execution of     Party B   counsel of Party A.   this Agreement.   No    
An incumbency             certificate with             respect to the          
  signatory of this   Upon execution of     Party B   Agreement.   this
Agreement.   Yes     Executed copies of   Upon execution of         each Program
  this Agreement and         Document and each   on the date of each     Party B
  amendment thereof.   amendment thereof.   Yes         (i) Before the          
  first Payment Date             under this             Agreement, (ii)        
    promptly upon             reasonable demand             by Party A and      
      (iii) promptly upon             a party learning         An executed IRS  
that any such form         Form W-9 or Form   previously provided         W-8ECI
as   by such party has         applicable (or any   become obsolete or     Party
A and Party B   successor thereto).   incorrect.   N/A
Party B
  Copy of each notice
and/or report
received or
delivered by the
Issuer pursuant to
the Program
Documents.   As provided in the
Program Documents.





  Yes










    Part 4. Miscellaneous.

(a) Addresses for Notices. For the purpose of Section 12(a):

Address for notices or communications to Party A:

     
Address:
  Calyon New York Branch,
1301 Avenue of the Americas,
New York New York 10019 USA
 
   
Attention:
Telex:
Telephone:
Facsimile:
  Treasury Department
62410Answerback: CREDW
(212) 261-7310
(212) 459-3167

(For all purposes)

Address for notices or communications to Party B:

         
Address:
  18400 Von Karman Avenue, Suite 1000
 
  Irvine, CA 92612

Attention:
  Kevin Cloyd

Facsimile:
    949-224-5750  
Telephone:
    949-862-7941  

In addition, in the case of notices or communications relating to Section 5, 6,
11 or 13 of this Agreement, a second copy of any such notice or communication
shall be addressed to the attention of Party B’s legal department as follows:

         
Address:
  18400 Von Karman Avenue, Suite 1000
 
  Irvine, CA 92612

Attention:
  General Counsel

Facsimile:
    949-224-5750  
Telephone:
    949-862-7941   Address for notices or communications to Moody’s:

Address:
  Moody’s Investors Service, Inc.


99 Church Street

New York, New York 10007

      Attention: Asset Backed Commercial Paper Group

 
   
Facsimile No: (212) 553-0300
 

 
    Address for notices or communications to S&P:

 
   
Address:
  Standard & Poor’s,

a division of The McGraw-Hill Companies, Inc.

55 Water Street

New York, New York 10041

      Attention: Asset Backed Surveillance Group

 
   
Facsimile No: (212) 438-2647
Address for notices to Servicer:
 


Address:
  New Century Mortgage Corporation

18400 Von Karman, Suite 1000

Irvine, California 92612

Attention: Kevin Cloyd (with copies to General Counsel)

Facsimile: 949-224-5750

Telephone: 949-862-7941

Notices under this Agreement and the Transaction shall be sent to Moody’s and
S&P only to the extent specifically required in the transaction confirmation.

(b) Process Agent. For the purpose of Section 13(c):

Party A appoints as its Process Agent: Not Applicable.

Party B appoints as its Process Agent: Not Applicable.

(c) Offices. The provisions of Section 10(a) will apply to Party A and will not
apply to Party B.

(d) Multibranch Party. For the purpose of Section 10(c) of this Agreement:-

Party A is not a Multibranch Party.

Party B is not a Multibranch Party.

(e) Calculation Agent. The Servicer (as set forth in detail in the
Confirmation).

(f) Credit Support Document. Details of any Credit Support Document:

In the case of Party A: Initially none; provided, however, if Party A is
required to post Eligible Collateral pursuant to Part 5(p) of this Schedule, the
1994 ISDA Credit Support Annex (New York law) and paragraph 13 thereto (to be
negotiated between the parties at such time.

In the case of Party B: The Security Agreement.

Notwithstanding the foregoing, each Party hereto acknowledges and agrees that
“Credit Support Default” and “Misrepresentation” (Section 5(a)(iii) and Section
5(a)(iv), respectively, of the Agreement) shall not constitute Events of Default
applicable to Party B.

(g) Credit Support Provider.

Credit Support Provider means in relation to Party A: Not Applicable.

Credit Support Provider means in relation to Party B: Not Applicable.

(h) “Affiliate” will have the meaning specified in Section 14 of this Agreement.

(i) GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS
OF LAWS PROVISIONS THEREOF).

(j) Netting of Payments. Section 2(c)(ii) will apply with respect to all
payments under this Agreement. For purposes of netting pursuant to
Section 2(c)(ii), payments made on the Business Day before a Payment Date shall
be deemed to be made on such Payment Date.

(k) Account Detail:

      Payments to Party A:The Account described in the related Confirmation

 
    Payments to Party B:Collateral Account under the Security Agreement

 
   
Part 5.
  Other Provisions.

(a) Confirmation. The Confirmation, as amended and supplemented from time to
time, supplements, forms part of, and will be read and construed as one with the
Agreement. The parties hereby agree and acknowledge that the Transaction entered
into pursuant to the Confirmation, dated as of the date hereof and bearing the
Reference No.      , between the parties shall constitute the sole Transaction
under this Agreement.

(b) Early Termination.



  (i)   Section 6(b)(ii) is hereby amended by adding at the end of the first
paragraph the following:

“, provided that the party seeking to make the transfer such that such
Termination Event ceases to exist shall deliver to the Servicer and Party B (in
the case of transfers by Party A) or to Party A (in the case of transfers by
Party B) written confirmation from each Rating Agency that such transfer will
not result in the then-current rating of any series of Notes outstanding being
withdrawn or lowered.”



  (ii)   Payments on Early Termination. If an Early Termination Date is
designated with respect to Party A or Party B, no termination payments under
Section 6(e) shall be payable by either party, except (A) each Party shall make
all payments pursuant to the Confirmation through and including the Early
Termination Date; and (B) without duplication of the amounts payable pursuant to
the foregoing clause (A), Party A shall pay to Party B the Unpaid Amounts owing
to Party B by Party A as of the Early Termination Date and Party B shall pay to
Party A the Unpaid Amounts owing to Party A by Party B as of the Early
Termination Date, and neither party shall have any further liability in respect
of the termination of this Agreement except as set forth in this Schedule and
the Confirmation; provided, however, if Party A is the sole Defaulting Party or
sole Affected Party prior to the designation of an Early Termination Date or an
Early Termination Date is deemed to occur, Party A shall make or cause to be
made such payments (if any) to the Successor Counterparty (as defined below) in
the amount and manner as are specified below in Part 5(b)(iii) hereof.



  (iii)   (A) In the event that an Event of Default or Termination Event has
occurred and Party A is the sole Defaulting Party or sole Affected Party, Party
A and Party B agree as follows:

(1) Party A shall give prompt written notice of such Event of Default or
Termination Event to Party B, the Servicer, Moody’s and S&P.

(2) Commencing with the date of such Event of Default or Termination Event,
Party A shall use its reasonable efforts to cooperate with Party B and the
Servicer to transfer Party A’s rights and duties hereunder and any hedge
transaction to (or otherwise procure a replacement transaction with terms
substantially similar to this Transaction with) a successor to Party A having a
short-term unsecured and unguaranteed debt rating of “A-1+” by S&P and “P-1” by
Moody’s and, if rated by Fitch, “F1+” by Fitch and a long-term debt rating of at
least “AA-” by S&P and “Aa3” by Moody’s and, if rated by Fitch, “AA-“ by Fitch
(a “Successor Counterparty”), such that the ratings of the Notes by each Rating
Agency will not be withdrawn or reduced below the ratings of the Notes prior to
such Event of Default or Termination Event.

(3) Party B shall not designate an Early Termination Date unless (i) a Successor
Counterparty is appointed and the requirements of Part 5(b)(iii)(A)(2) of this
Schedule are otherwise satisfied upon designation of such Early Termination Date
or (ii) a termination of the Program has commenced pursuant to Section 11.2
under the Mortgage Loan Purchase and Servicing Agreement (in which case, the
Early Termination Date shall be deemed to be the Program Termination Date (as
defined below)).

(4) Party A shall bear or otherwise reimburse Party B and the Servicer for all
reasonable costs associated with the actions required by Part 5(b)(iii)(A)(2) of
this Schedule. For the avoidance of doubt, to the extent such costs have been
paid by Party A to Party B pursuant to Section 2(e) or Section 11 of the
Agreement, such costs will not be included in the calculation of amounts payable
pursuant to this provision of the Schedule.

(B) If, pursuant to Part 5(b)(iii)(A) of this Schedule, Party B replaces this
Transaction with a substantially similar transaction (the “Successor Swap”) with
a Successor Counterparty (instead of an assignment or transfer of Party A’s
rights and obligations hereunder):

(1) the Calculation Agent shall calculate an amount that would be payable to (or
by) Party B assuming (w) the Transaction and any hedge transaction were
Terminated Transactions, (x) that Section 6(e)(i)(3) of the 1992 ISDA
Multicurrency-Cross Border Master Agreement were applicable, (y) that Party A
was the Defaulting Party and (z) that the Early Termination Date was the date
the Successor Counterparty entered into such replacement transaction (the
“Successor Swap Amount”); and

(2) the payment by Party A or the receipt from the Successor Counterparty of the
Successor Swap Amount in accordance with Part 5(b)(iii)(B)(1) of this Schedule
and any amounts determined pursuant to Part 5(b)(iii)(A)(4) of this Schedule
shall constitute satisfaction in full of the respective obligations of Party B
to Party A and of Party A to Party B in respect of the termination of the
Transaction and any hedge transaction.

(iv) In the event that an Event of Default or Termination Event has occurred and
Party B is the sole Defaulting Party or sole Affected Party, notwithstanding the
provisions of Sections 6(a) and 6(b) of this Agreement, Party A may send notice
to Party B declaring such Event of Default or Termination Event and the Early
Termination Date shall be deemed to be the later of (i) the date upon which the
last Mortgage Loan is sold pursuant to Section 11.2 of the Mortgage Loan
Purchase and Servicing Agreement and (ii) the date on which all principal and
interest due on the Notes is paid (the later of such two dates, the “Program
Termination Date”).

(v) Notwithstanding the provisions in this Agreement, if an Early Termination
Date is designated, the Early Termination Date shall occur on the Program
Termination Date (subject to transfer provisions in Part 5(b)(iii)(A) above).

(c) No Bankruptcy Petition. Prior to the date that is one year and one day after
the payment in full of any Note issued by Party B (or such longer preference
period as may be in effect at such time), Party A, in its capacity as Swap
Counterparty, shall not institute against, or join any other person in
instituting against, Party B, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or other proceedings under any federal or
state bankruptcy or similar law. Nothing herein shall prevent Party A from
participating in any such proceeding once commenced by another entity.

(d) Transfer. Section 7 is hereby amended by:



  (i)   adding the words “(and notice of the transferee to)” after the word “of”
in the third line thereof, and (ii) adding the words “(subject to providing
three Business Days prior written notice of the transferee to the other party
and to each Rating Agency)” after the word “transfer” in the fourth and seventh
line thereof.



  (ii)   adding at the end thereof:

“Any party making any such transfer shall deliver to the other party and the
Servicer written confirmation from each Rating Agency that such transfer will
not result in the then-current rating of any series of the Notes outstanding
being withdrawn or lowered.”



  (iii)   adding a new paragraph 7(c) reading as follows:

“(c) Notwithstanding anything to the contrary set forth in the Agreement, Party
A agrees to the assignment to Deutsche Bank Trust Company Americas as Collateral
Agent under the Security Agreement, for the benefit of the Secured Parties under
the Security Agreement of, and the grant to the Collateral Agent for the benefit
of each Secured Party of a security interest in, the rights of Party B under
this Agreement and the Confirmation. Party A further consents to and agrees that
in connection with the realization of any of the Secured Parties’ rights
(including Party A’s rights) under the Security Agreement, that the Collateral
Agent, on behalf of the Secured Parties (including Party A) is entitled to, and
shall have, all rights of Party B hereunder.

(e) Eligible Contract Participant. Party A and Party B represent to the other
that on the date hereof and on each date on which a Transaction is entered into
between them that: (a) It is an “eligible contract participant” within the
meaning of Section 1a(12) of the Commodity Exchange Act, as amended; (b) this
Agreement and each Transaction is subject to individual negotiation by each
Party; and (c) neither this Agreement nor any Transaction will be executed or
traded on a “trading facility” within the meaning of Section 1a(33) of the
Commodity Exchange Act, as amended.

(f) WAIVER OF RIGHT TO TRIAL BY JURY. EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY TRANSACTION.

(g) Amendments. Section 9(b) of this Agreement is hereby amended by adding the
following after the word “system” in the last line thereof:

“, provided, however, that each Rating Agency shall receive prior written notice
of all such amendments, modifications or waivers; provided, further, that each
material amendment, modification or waiver shall require, prior to its
effectiveness, the written confirmation of each Rating Agency that such material
amendment, modification or waiver shall not result in the then-current rating of
any series of Notes outstanding being withdrawn or lowered.”

(h) Section 2. Section 2(e) of the Agreement shall not apply to payments to be
made by Party B.

(i) Section 5. Section 5(a)(i) of the Agreement is hereby amended by deleting
the words “the party” in the last line thereof and replacing such language with
the following:

“the Collateral Agent and the party, provided that any payment default may be
cured on behalf of Party B by the Collateral Agent prior to designation of an
Early Termination Date (but the Collateral Agent shall have no obligation to do
so)”

(j) Expenses. Section 11 of the Agreement is hereby amended by deleting the
words “A Defaulting Party” in the first line thereof and “the Defaulting Party”
in the fourth line thereof and replacing such language with the following:

“Party A, to the extent that it is a Defaulting Party,”

(k) Relationship Between Parties. With respect to each Transaction hereunder:



  (i)   Non-Reliance. Each party represents and warrants that it is acting for
its own account, and it has made its own independent decisions to enter into
that Transaction and as to whether that Transaction is appropriate or proper for
it is based upon its own judgment and upon advice from such advisors as it has
deemed necessary. It is not relying on any communication (written or oral) of
the other party as investment advice or as a recommendation to enter into that
Transaction; it being understood that information and explanations related to
the terms and conditions of a Transaction shall not be considered investment
advice or a recommendation to enter into that Transaction. It has not received
from the other party any assurance or guarantee as to the expected results of
that Transaction.



  (ii)   Evaluation and Understanding. It is capable of evaluating and
understanding (on its own behalf or through independent professional advice),
and understands and accepts the terms, conditions and risks of that Transaction.
It is also capable of assuming, and assumes, the financial and other risks of
that Transaction.



  (iii)   Status of Parties. The other party is not acting as a fiduciary or an
advisor for it in respect of that Transaction.

(l) Amendment of the Program Documents. Party B agrees that it shall not make
any amendment to any Program Document without the written consent of Party A
(such consent not to be unreasonably withheld) provided that the foregoing
parenthetical shall not apply to amendments to this Agreement, which amendments
must in writing signed by Party A and Party B and are subject to Rating Agency
Confirmation.

(m) Limited Recourse to Party B. Notwithstanding anything to the contrary
contained herein, all obligations of Party B under Section 2(a)(i) of this
Agreement shall be payable by Party B only on a Payment Date or Interim Payment
Date (each as defined in the related Confirmation of the Transaction) and only
to the extent of funds available therefor in the Collateral Account as provided
in Section 2.01, Section 6.03 or Section 6.06 of the Security Agreement and, to
the extent such funds are not available or are insufficient for the payment
thereof, shall not constitute a claim against Party B to the extent of such
unavailability or insufficiency until such time as Party B has assets sufficient
to pay such prior deficiency. This paragraph shall survive the termination of
this Agreement but in all cases shall expire concurrently with the earlier to
occur of (i) the restriction specified in Part 5(c) and (ii) the commencement of
any bankruptcy, insolvency or liquidation proceeding or other proceeding under
any Federal or state bankruptcy law with respect to Party B.

(n) No Recourse. The obligations of Party B hereunder are solely the obligations
of Party B and no recourse shall be had with respect to this Agreement, any of
the obligations of Party B hereunder or for the payment of any fee or other
amount payable hereunder or for any claim based on, arising out of or relating
to any provision of this Agreement against any member, stockholder, employee,
officer, director, incorporator, trustee, affiliate, agent or servant of Party B
except to the extent that any such claim arises as a result of the intentional
misconduct, fraud, bad faith and/or gross negligence of such persons. The
provisions of this paragraph shall survive the termination of this Agreement.

(o) Notice of Payment Amounts. The Calculation Agent shall provide (via email or
facsimile) Party A with estimates of payments to be made by each of Party A and
Party B (including a breakdown of the components of each payment) under the
Agreement on the next following Payment Date, Interim Payment Date and Party A
Accrued Interest Payment Date (as defined in the Confirmation). Such estimates
shall be provided (i) by 4:00 p.m. (New York City time) of the second Business
Day prior to each such monthly Payment Date and Party A Accrued Interest Payment
Date and (ii) by 4:00 p.m. (New York City time) of the first Business Day prior
to each such Interim Payment Date. Final confirmation of the actual amounts to
be wired shall be provided (via e-mail or facsimile and confirmed by telephone)
by no later than 12:00 noon (New York City time) on each such Interim Payment
Date and on the Business Day immediately prior to each such monthly Payment Date
and Party A Accrued Interest Payment Date.

(p) Reduction of Swap Counterparty’s Rating. In the event that Party A’s
short-term senior unsecured deposit rating is withdrawn or reduced below “A-l+”
by S&P or “P-1” by Moody’s and, if rated by Fitch, “F1+” by Fitch Party A is
obligated to immediately provide written notice thereof to Party B and, within
30 days after such rating withdrawal or reduction (if such withdrawal or
reduction is continuing), to either, in its discretion (i) establish any
arrangement with Moody’s or S&P, as the case may be, including obtaining a
backup swap counterparty, (ii) obtain replacement swap agreements with terms
substantially the same as this Agreement, or (iii) execute and deliver and post
collateral to Party B pursuant to the Credit Support Document, in any such case
such that Party A shall receive written confirmation that the rating of each
series of Notes outstanding by the applicable rating agency will not be
withdrawn or reduced below the applicable rating of each series of Notes
outstanding existing immediately prior to such downgrade, as applicable;
provided, however, that the preceding provisions may be modified, without the
consent of the holders of the Notes, if the Member and the Collateral Agent
shall have been provided with a letter from Moody’s and S&P to the effect that
any such modification will not adversely affect the ratings on all series of
Notes outstanding. Any costs associated with obtaining a replacement swap
agreement or establishing any other arrangement satisfactory to the applicable
rating agency will be borne by Party A. No failure on the part of Party A to
effect any of the alternatives specified above shall constitute an Event of
Default with respect to Party A. Rather, following the 30-day period, a
Termination Event shall be deemed to have occurred with Party A as the Affected
Party.

(q) Additional Swap Counterparties. To the extent that Party B enters into swap
agreements similar to this Transaction with other additional swap
counterparties, such swap counterparties will be required to maintain short-term
credit ratings of “A-1+” from S&P and “P-1” from Moody’s and, if rated by Fitch,
“F1+” by Fitch and long-term credit ratings of at least “AA-” from S&P and “Aa3”
from Moody’s and, if rated by Fitch, “AA-” by Fitch.

(r) Additional Definitions. Capitalized terms used in this Schedule and not
otherwise defined herein shall have the meaning set forth in the Confirmation or
Definitions List attached as Schedule I to the Security Agreement. Additionally,
the capitalized terms set forth below shall have the following meanings:

“Mortgage Loan Purchase and Servicing Agreement” shall mean that certain Amended
and Restated Mortgage Loan Purchase and Servicing Agreement, dated as of
December 15, 2005 between Party B, as Purchaser and New Century Mortgage
Corporation, as Seller and Servicer, as amended from time to time.

“Security Agreement” shall mean that certain Amended and Restated Security
Agreement, dated as of December 15, 2005, among Party B, as the Company and
Deutsche Bank Trust Company Americas, as Collateral Agent, as amended from time
to time.

(s) Consent to Recording. The parties agree that each may electronically record
all telephonic conversations between marketing and trading personnel in
connection with this Agreement and that any such recordings may be submitted in
evidence in any Proceedings relating to this Agreement.

(t) Further Representations of Party B:



  (i)   Assuming the due authorization, execution and delivery thereof by the
other parties thereto, each of the Program Documents to which Party B is a party
constitutes the legal, valid and binding obligations of Party B, enforceable
against Party B in accordance with the terms thereof, subject to applicable
bankruptcy, insolvency and similar laws or legal principles affecting creditors’
rights generally, and subject, as to enforceability, to general principles of
equity regardless of whether enforcement is sought in a proceeding in equity or
at law.



  (ii)   The Program Documents to which Party B is a party are in full force and
effect on the date hereof and there have been no amendments or waivers or
modifications of any of the terms thereof since the original execution and
delivery of the Program Documents to which Party B is a party.



  (iii)   To the best of its knowledge, no event of default (or event which
would, with the passage of time or the giving of notice, constitute an event of
default) has occurred and is continuing under any of the Program Documents to
which Party B is a party.

(u) No Set-off. Other than as provided in Section 2(c) of this Agreement, all
payments hereunder shall be made without set-off or counterclaim. Section 6(e)
of the Agreement is amended by the deletion of the following sentence: “The
amount, if any, payable in respect of an Early Termination Date and determined
pursuant to this Section will be subject to any Set-off.”

(v) Severability. Any provision of this Agreement which is prohibited,
unenforceable or not authorized in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition, unenforceability
or non-authorization without invalidating the remaining provisions hereof or
affecting the validity, enforceability or legality of such provision in any
other jurisdiction so long as this Agreement as so modified continues to
express, without material change, the original intentions of the parties as to
the subject matter of this Agreement and the deletion of such portion of this
Agreement will not substantially impair the respective benefits and expectations
of the parties to this Agreement. The parties shall endeavor, in good faith
negotiations, to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

(w) No Recourse to Owner Trustee. It is expressly understood and agreed by the
parties hereto that (a) this Agreement is executed and delivered by Christiana
Bank & Trust Company, not individually or personally but solely as Owner Trustee
of the Issuer, in the exercise of the powers and authority conferred and vested
in it as trustee, (b) each of the representations, undertakings and agreements
herein made on the part of Party B is made and intended not as a personal
representation, undertaking and agreement by Christiana Bank & Trust Company but
is made and intended for the purpose of binding only Party B, (c) nothing herein
contained shall be construed as creating any liability on Christiana Bank &
Trust Company, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto and (d) under no circumstances shall Christiana Bank &
Trust Company be personally liable for the payment of any indebtedness or
expenses of Party B or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by Party B under this
Agreement or any other related documents.

1

The parties executing this Schedule have executed the Agreement and have agreed
as to the contents of this Schedule.

CALYON NEW YORK BRANCH

By: /s/ Ian Cheung
Name: Ian Cheung
Title: Director


By: /s/ Ricardo L. Gomes
Name: Ricardo L. Gomes
Title: Vice President

VON KARMAN FUNDING TRUST

By: Christiana Bank & Trust Company,


not in its individual capacity but solely as Owner Trustee

By: /s/ James M. Young
Name: James M. Young
Title: Assistant Vice President

2